Hall, J.
The purpose of giving a bond with securety to dissolve a garnishment is to substitute that for the plaintiffs right under the garnishment, and the surety on such a bond is estopped from denying that the garnishee had effects belonging to the defendants, or that he was indebted to them in a sum equal to the amount that might be recovered against them. Nor can such a surety set up by plea that he supposed, when he signed the bond, that he would be liable for only so much money as the garnishee had in his hands, or as he might become possessed of, belonging to the defendants, such ignorance or mistake of law being neither induced nor participated in by the other party, and there being no fraud, deception, artifioe or misplaced confidence influencing his action. Code, §§3753, 3221, 3122.
Judgment affirmed.